Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “operation unit” in claims 1 and 2, “data comparison unit” in claims 1 and 2, “data division means of” in claim2,  and “display unit” in claim 3 and claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In independent claims 1 and 2, the “operation unit” is interpreted as the structure described in Fig 1, Item 4 (“Operation Unit”) and as described in specification paragraph [0017]. In independent claims 1 and 2, the “data comparison unit” is interpreted as the structure plus algorithms described in Fig 1, Item 3d (“data comparison unit””) and as described in specification paragraphs [0008], [0027], and [0030] through [0037]. In independent claim 2, the “data division means” is interpreted as the structure plus algorithms described in Fig. 1, Item 3da (“data division means”) and as described in specification paragraphs [0008], [0037] through [0039] and [0082] .In dependent claims 3 and 4, the “display unit” is interpreted as the structure and functions described in Fig. 1, Item 6 (“Display Unit”) and as described in specification paragraphs [0032], 0041 and [0060].


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5 and 6 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. In particular, all three of the claims contain references to “device under test W” (emphasis added), where “W” is not defined in the claims. W” will be interpreted as “device under test”. Any claim not specifically mentioned above is rejected due to its dependency on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significant more.
Regarding claim 1 -
 In analyzing independent claim 1, the claim recites mathematical concepts (calculations)  (Step 2A Prong 1) according to the limitations “measures whether or not a forward error correction (FEC) operation of the device under test is possible based on a comparison result of the signal received from the device under test and the test signal”, “one Codeword length and one FEC Symbol length of the FEC according to a communication standard of the device under test”, “that compares bit string data obtained by converting the signal received from the device under test with predetermined error data to detect errors of each one Codeword length” and “counting the number of errors and the number of FEC Symbol Errors of each one Codeword length”.
In view of the instant specification, the above limitations are shown as mathematical calculations in paragraph [0007].

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se the claim includes no more than a recitation of well-understood, routine activities (“ input…a test signal… to a device under test”, “receive a signal from a device under test”). It should be noted that the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis.
Viewed as a whole, these additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims(s) amount to significantly more than the idea itself. Therefore, claim 1 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Regarding dependent claim 3 –
Dependent claim 3 (dependent from claim 1) recites additional mathematical concepts verbally which describe the encoding process and no additional elements, and there is nothing which amounts to significantly more than the judicial exception.

Regarding claim 2 -
 In analyzing independent claim 2, the claim recites mathematical concepts (calculations)  (Step 2A Prong 1) according to the limitations “sets one Codeword length and one FEC Symbol length of the FEC according to a communication standard of the device under test”, “converting the signal received from the device under test into most significant bit (MSB) string data and least significant bit (LSB) string data”, “compares each of the most significant bit string data and the least significant bit string data divided by the data division means with predetermined error data to detect most significant bit errors and least significant bit errors of each one Codeword length”, “detects FEC Symbol Errors of each of the most significant bit string data and the least significant bit string data at the one FEC Symbol interval”, and “counting the number of most significant bit errors and the number of least significant bit errors, and the number of FEC Symbol Errors detected by the data comparison unit”.
In view of the instant specification, the above limitations are shown as mathematical calculations in paragraph [0008].
The judicial exception is not integrated into a practical application under Step 2A Prong 2. The elements “apparatus”, “operation unit”, “data comparison unit” and “error counting means” are implementing the abstract idea identified above, where adding the words “applying it” or )an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computing device, or merely using a computing device as a tool to perform an abstract idea, is not indicative of integration into a practical application.

Viewed as a whole, these additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims(s) amount to significantly more than the idea itself. Therefore, claim 1 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more

Regarding dependent claim 4 –
Dependent claim 4 (dependent from claim 2) recites additional mathematical concepts verbally which describe the encoding process and no additional elements, and there is nothing which amounts to significantly more than the judicial exception.

Regarding claim 5 -
 In analyzing independent claim 5, the claim recites mathematical concepts (calculations)  (Step 2A Prong 1) according to the limitations “measures whether or not a forward error correction (FEC) operation of the device under test is possible based on a comparison result of the signal received from the device under test and the test signal”, 
In view of the instant specification, the above limitations are shown as mathematical calculations in paragraph [0010].
The judicial exception is not integrated into a practical application under Step 2A Prong 2. The elements “apparatus”, “operation unit”, “data comparison unit” and “error counting means” are implementing the abstract idea identified above, where adding the words “applying it” or )an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computing device, or merely using a computing device as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se the claim includes no more than a recitation of well-understood, routine activities (“ input…a test signal… to a device under test”, “receive a signal from a device under test”). It should be noted that the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis.
Viewed as a whole, these additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the 

Regarding dependent claim 7 –
Dependent claim 7 (dependent from claim 5) recites additional mathematical concepts verbally which describe the encoding process and no additional elements, and there is nothing which amounts to significantly more than the judicial exception.


Regarding claim 6 -
 In analyzing independent claim 6, the claim recites mathematical concepts (calculations)  (Step 2A Prong 1) according to the limitations “measures whether or not a forward error correction (FEC) operation of the device under test is possible based on a comparison result of the signal received from the device under test and the test signal”, “dividing symbol string data obtained by converting the signal received from the device under test into most significant bit (MSB) string data and least significant bit (LSB) string data”, “comparing each of the divided most significant bit string data and least significant bit string data with predetermined error data to detect most significant bit errors and least significant bit errors of each one Codeword length, and detecting FEC Symbol Errors of each of the most significant bit string data and the least significant bit string data at one FEC Symbol interval”, 
In view of the instant specification, the above limitations are shown as mathematical calculations in paragraph [0011].
The judicial exception is not integrated into a practical application under Step 2A Prong 2. The elements “apparatus”, “operation unit”, “data comparison unit” and “error counting means” are implementing the abstract idea identified above, where adding the words “applying it” or )an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computing device, or merely using a computing device as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se the claim includes no more than a recitation of well-understood, routine activities (“ input…a test signal… to a device under test”, “receive a signal from a device under test”). It should be noted that the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis.
Viewed as a whole, these additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims(s) amount to significantly more than the idea itself. Therefore, claim 1 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more


Dependent claim 8 (dependent from claim 6) recites additional mathematical concepts verbally which describe the encoding process and no additional elements, and there is nothing which amounts to significantly more than the judicial exception.

Examiner’ Note
Claims 1 – 8 do not have prior art rejections because of the substantial issues raised by the U.S.C. 101 rejections listed above. Examiner will further consider the claims once the issues noted have been resolved.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent 10567123-(Pepper)-METHODS, SYSTEMS AND COMPUTER READABLE MEDIA FOR EVALUATING LINK OR COMPONENT QUALITY USING SYNTHETIC FORWARD ERROR CORRECTION.
Japanese Patent JP5154585B2-(NISHIOHARA et al)-Error rate measuring apparatus and method-(IP.COM PREVIEW).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111